Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 1 of 11
Case l:l€~md-O2742-PKC Document 482 Filed 10102/18 Page l of ll

UNITED STATES I)ISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE SUNEDISON, INC. SECURITIES
LITIGATION

Civil Action No. l :16-md-2742

 

KEARNY INVESTORS S.A R.L., POWELL
INVESTORS L.P., and POWELL INVESTORS II
LIMITED PARTNERSHIP,

Plaintiffs,
vs.

GOLDMAN SACHS & CO., DEUTSCHE BANK
SECURITIES INC., J.P. MORGAN
SECURITIES LLC, MACQUARTE CAPITAL
(USA) INC., MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED,

MORGAN STANLEY & CO. LLC, ANTONIO R.

ALVAREZ, PETER BLACKMORE, AHMAD
CHATILA, cLAYTON DALEY, JR.,
HWMANUELHERNANDEL
GEORGANNECLPROCTOR¢HEVEN
TESORIERE, MARTIN TRLJONG, JAMES B.
WILLIAMS, BRIAN WUEBBELS, and RANDY
HZWUHL

Defendants.

 

 

CANYON CAPITAL ADVISORS LLC,
CANYON BALANCED MASTER FUND, LTD.,
CANYON CAPITAL ARBITRAGE MASTER
FUND, LTD., CANYON-GRF MASTER FUND
H, L.P., CANYON VALUE REALIZATION
FUND, L.P., and THE CANYON VALUE
REALIZATION MASTER FUND, L.P.,

Plaintiffs,

VS.

07003~00001/¥0433310.1

 

 

Civil Action No. l:lG-cV-09566~PKC

 

 

USDCSBNY
' D@C§JM§§NT
ELECTRONLCMLY FH.M
BOC#;

 

 

 

mm MMJ.;@; {€3 - "? - _/“

 

 

¢-v»~:>mwuwmuem<m@kww.~

 

Civil Action No. l :16-cv-09171-PKC

 

 

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 2 of 11
Case 1:16~md-02742»PKC Document 482 Filed 10102/18 Page 2 of 11

 

ANTONIO R. ALVAREZ, PETER
BLACKMORE, AHMAD CHATILA, CLAYTON
DALEY JR., EMMANUEL HERNANDEZ,
GEGRGANNE PROCTOR, STEVEN
TESORIERE, MARTIN TRUONG, JAMES B.
WILLIAMS, BRIAN WUEBBELS, RANDY H.
ZWIRN, GOLDMAN SACHS & CO.,
DEUTSCHE BANK SECURITIES INC., J.P.
MORGAN SECURITIES LLC, MACQUARIE
CAPITAL (USA), INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED,
and MORGAN STANLEY & CO. LLC,

Defendants.

 

 

CANYON CAPITAL ADVISORS LLC and
EP CANYON LTD. (f/l</a PERMAL CANYON Civil Action No. l:lG-Cv-OQNZ-PKC

IO LTD.),
Plaintiffs,
VS.

ANTONIO R. ALVAREZ, PETER
BLACKMORE, AHMAD CHATILA, CLAYTON
DALEY JR., EMMANUEL HERNANDEZ,
GEORGANNE PROCTOR, STEVEN
TESORIERE, MARTIN TRUONG, JAMES B.
WILLIAMS, BRIAN WUEBBELS, RANDY H.
ZWIRN, GOLDMAN SACHS & CO.,
DEUTSCHE BANK SECURITIES INC., J.P.
MORGAN SECURITIES LLC, MACQUARIE
CAPITAL (USA), INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED
and MORGAN STANLEY & CO. LLC,

 

Defendants. ,,,,,,, . -

 

 

STIPULATION AND 4['PR@PUS'JIORDER

Kearny Investors S.a 1‘.1., Powell lnvestors L.P., and Powell lnvestors II Limited i

Partnership (the “Kearny Plaintiffs”); Canyon Capital Advisors LLC, Canyon Baianced Master §

 

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 3 of 11
Case 1116-md~02742-PKC Docurnent 482 Filed 10/02/18 Page 3 of ll

Fand, Ltd., Canyon Capital Arbitrage Master Fund, Ltd., Canyon-GRF Master Fund II, L.P.,
Canyon Value Realization Fund, L.P., The Canyon Value Realization Master Fund L.P., and EP
Canyon Ltd. (f/l</a Perma| Canyon IO Ltd.) (the “Canyon Plaintiffs,” and together With the
Kearny Plaintiffs, the “Plaintiffs”); Goldman Sachs & Co., Deutsche Banl< Securities Inc., JP
Morgan Securities LLC, Macquarie Capital (USA) lnc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, and Morgan Stanley & Co., LLC (“Underwriter Defendants”); Antonio R. Alvarez,
Peter Blacl<more, Ahmad Chatila, Clayton Daley, Jr., Emrnanuel Hernandez,

Georganne C. Proctor, Steven Tesoriere, Martin Truong, J ames B. Wiliiams, Brian Wuebbels,
and Randy H. Zwirn (the “lndividual Defendants,” together With the Underwriter Defendants,
“Defendants,” and together With the Plaintiffs and the Underwriter Defendants, the “Paities”)
hereby stipulate, by and through their respective counscl, as follows:

WHEREAS, on April 17, 2018, Plaintiffs filed Amended Cornplaints in the above-
captioned actions against Defendants;

WHEREAS, Plaintiffs’ Amended Complaints allege that the offering documents for the
SunEdison preferred securities contained materially untrue and misleading statements and
omissions in violation of the California Corporate Securities Law of 1968, Cal. Corp. Code §§
25401, 25501, 255 04 (together, the “California Blue Sky Law”) and the Federal Securitics Act of
1933 (the “Securities Act”), §§ ll, iZ(a)(Z), 15 (together, the “Securities Claims”);

WHEREAS, Plaintiffs’ Amended Complaints contain allegations that are similar in
certain respects to those made in the Second Amended Cornplaint filed in Horowifz et al. v.

' StrnEdison, Inc. er al., 16-cV-79l7-PKC (S.D.N.Y.) (the “Class Case”) (Dl<t. l38), which brought

claims under the Securities Act and the Securities Exchange Act of 1934;

 

 

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 4 of 11
Case l:lB~md-OZMZ-PKC Doeument 482 l“-‘i|ed 10102/18 Page 4 of 11

WHEREAS, on March 6, 2018, the Court issued a decision in Horowr'tz el al. v.
SunEdison, Inc. et al., 16-cv-79l7-PKC (S.D.N.Y.) (Dkt. 167) granting in part and denying in
part Defendants’ motion to dismiss (the “Class Action Decision”);

WHEREAS, the Class Action Decision sustained the sufficiency of the pleading of
claims under the Securities Act relating to (i) a second lien loan that SunEdison took from an
affiliate of Goldman Sachs in August 2015 (the “Seeond-Lien Loan”); (ii) a margin callon the
$410 million margin loan (“Margin Loan”) that occurred on or around August 7, 2015 (the
“Margin Call”); and (iii) the description of lender recourse available on the Margin Loan and
$337 million of SunEdison 3.75% Guaranteed Senior Secured Notes due 2020 (the
“Exchangeable Notes”);

WHEREAS, the Class Action Decision dismissed all other claims under the Securities
Act;

WHEREAS, on May 4, 2018, the Underwriter Def`endants filed a pre-motion to dismiss
letter raising certain grounds for dismissal of Plaintiffs’ claims under the California Blue Sl<y
Law;

WHEREAS, on May 4, 20l 8, the individual Defendants filed a pre-motion to dismiss
letter seeking to dismiss various of the Securities Act claims in the Amended Complaints;

WHEREAS, counsel for Plaintiffs and Defendants have conferred and agreed that in
order to preservejudicial economy and avoid duplicative motion practice and briefing, which
allows the Parties to proceed to discovery without delay and avoids the potential for witnesses to
be reexamined, they would stipulate and agree that the Court would render the same decision as
to Plaintiffs’ Securities Claims as it did with respect to the claims addressed in the Class Action

Decision, as set forth herein;

 

 

 

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 5 of 11
Case 1:16-md»02742-PKC Document 482 Filed 10102/18 Page 5 of 11

IT IS HEREBY STIPULA'I`ED AND AGREED, by the undersigned counsel on behalf
of the Parties, as follows:

(a) The Parties shall treat the Class Action Decision as if it was rendered with
respect to the Arnended Complaints (the “Amended Complaint Decision”);

(b) The claims in the Amended Complaints based on misstatements and/or
omissions related to the (i) Second-Lien Loan; (ii) Margin Call; and (iii) description of lender
recourse available on the Margin Loan and Exchangeable Notes are sustained for the same
reasons stated in the Class Action Decision, as reflected in sections l.B.4, I.B.S, and l.B.6
thereof;

(c) Securities Claims in the Amended Cornplaints based on alleged
misstatements and/or omissions other than those described in paragraph (b) are dismissed for the
reasons stated in the Class Action Decision, as reflected in sections I.B.i, 1.B.2, I.B.3, and i.B.7
thereof`;

(d) In light of (a) through (c), the Individual Def`endants’ pre-motion letter is
withdrawn and the individual Def`endants will not file any motion to dismiss the Amended
Complaints pursuant to Federal Rule of Civil Procedure 12;

(e) The Parties reserve the right to appeal any portion of the Amended
Complaint Decislon;

(f) The Plaintiffs reserve the right to move for leave to amend to the extent
permitted under Rule 15 and the local rules, and the Defendants reserve the right to challenge or
oppose any such request on any applicable grounds;

(g) Notwithstanding any provision to the contrary herein and subject to the

Stipulations and Orders entered by the United States District Court for the Northern District of

 

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 6 of 11
Case 1:16»md-02742»PKC Document 482 Filed 10f02/18 Page 6 of 11

California in Kearay Investors S./i R.L., et all v. Goldman Sachs & Co., et al., No. 4:16-cv-
06582-YGR on November 29, 20l6 [ECF No. 17], Canyon Capital Adv:'sors LLC, et al. v.
TerraForn? Globcri, Inc., et al., No. 5:16-cv-05l85~BLF on November l?, 20l6 [ECF No. 71],
and Canyon Capiml Adw`sors LLC, el al. v. Alvarez et al., No. 5:16-cv-05187~BLF on November
l7, 2016 [ECF No. 62], the Defendants reserve the right to move to dismiss the California Blue
Sl<y Law claims on any grounds whatsoever other than those that were raised with respect to the
class plaintiffs’ claims under the Securities Act;
(h) The Parties shall meet and confer on the schedule for briefing Underwriter
Defendants’ motion to dismiss the Calif`ornia Blue Sl<y Law claims promptly after the Court
rules on Underwriter Defendants’ pending pre-motion to dismiss letter, but in no event shall
Underwriter Defendants be required to file their motion to dismiss any earlier than 60 days after
the Court acts on the pending pre-motion to dismiss letter;
(i) The Parties agree that the automatic stay provision under the Private
Securities litigation Reform Act (the “PSLRA Stay”) is lifted with respect to Plaintif`fs’ actions,
and that Defendants reserve the right to assert in the future that the PSLRA Stay applies to any
new claims and/or allegations that Plaintif`f`s assert in further amended complaints;
(j) Discovery shall be governed by the Court’s April 17, 2018 Order in the
Class Case (Dl<t. 338), and all subsequently ordered revisions thereto, with the following
exceptions:
(i) The Parties will exchange initial disclosures pursuant to Rule 26(a)(l)
following a meet and confer to occur within fourteen (14) days of the

entry of this Order;

 

 

 

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 7 of 11
Case 1:16-md-02742~PKC Docurnent 482 Filed 10102/18 Page 7 of 11

(ii) All discovery that Defendants plan to take of Plaintiffs and/or that the
Parties intend to take of third parties with knowledge of facts relevant to
Plaintiffs’ Securities Claims and/or Defendants’ defenses thereto shall be
governed by a separate stipulation, which shall include the following
deadlines: (A) Defendants shall serve requests for the production of
documents, if any, on Plaintiffs by October 5, 2018; (B) Plaintiffs shall
respond to Defendants’ requests for the production of documents by
October 29, 2018; (C) Plaintiff`s shall substantially complete their
document productions no later than December 31, 2018; and (D)
Defendants’ cutoff for fact discovery related to Plaintiffs shall be set on
April 30, 2019;

(iii) Plaintiffs will sign and agree to be bound by the June 13, 2018 Protective
Order and July 3, 2018 Order (which addresses the handling of certain
privileged material) entered in the Class Casc (Dkt. Nos. 386 and 393);

(iv) Provided that Plaintiffs have complied with section (_i)(iii), Def`endants
shall make available to Plaintiffs within three business days following the
execution of this Stipulation and all protective orders entered in the Class
Case, via an agreed-to means of electronic transfer, all documents
produced to date in the Class Case;

(v) Within 14 days following the Plaintiffs’, substantial completion of
document production, the Parties will meet and confer on a schedule for
expeit discovery, that shall govern, among other things, when Plaintiffs

will have access to any expert reports submitted by Defendants in the

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 8 of 11
Case l:lB-md~02?42~PKC Docurnent 482 Filed 10/02118 Page 8 of 11

Class Case (which shall not take place until the date set for the Parties to
exchange reports in this action). For the avoidance of doubt, any expert
discovery in the ' Class Case will remain confidential and cannot be
provided to Plaintiffs by any party in the Class Case except in accordance
with the schedule for expert discovery agreed to by the Parties and after
the close of fact discovery in this case.

(k) For purposes of discovery only: (i) KKR Credit Advisors (US) LLC will
be treated as if it were a Kearny Plaintiff, and Kearny Plaintiffs agree that they are obligated to
accept service of notices of deposition and/or requests for documents or written discovery on
behalf of any affiliate of KKR over which the Kearny Plaintiffs or KKR Credit Advisors (US)
LLC exercise control and/or any current employee thereof (while reserving all rights to object to
any requests or demands contained therein) and agree that any disputes related to any such
discovery requests will be exclusively submitted to and decided by this Court, and the Kearny
Plaintiffs shall not argue that they are not required to comply with any such notice of deposition
and/or discovery request on the grounds that the KKR affiliate is not a party to this proceeding;
and (ii) Canyon Plaintiffs agree that they are obligated to accept service of notices of deposition
and/or requests for documents or written discovery on behalf of any affiliate of Canyon Capital
Advisors LLC over which the Canyon Plaintiffs exercise control and/or any current employee
thereof (while reserving all rights to object to any requests or demands contained therein) and
agree that any disputes related to any such discovery requests will be exclusively submitted to
and decided by this Court, and the Canyon Plaintiffs shall not argue that they are not required to
comply with any such notice of deposition and/or discovery request on the grounds that the

Canyon Capital Advisors LLC affiliate is not a party to this proceeding;

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 9 of 11
Case l:lG-md-02742-PKC Document 482 Filed 10102/18 Page 9 of ll

(l) Absent a showing of good cause, Plaintiffs agree to limit their document
requests to those already propounded by plaintiffs in the Class Case. Should the plaintiffs in the
Class Case propound additional document requests, Plaintiffs may adopt those as well;

(m) Plaintiffs agree that they will adopt the deposition schedule and, except as
otherwise set forth herein, accept all other limitations that currently apply to, and that may in the
future become applicable to, plaintiffs in the Class Case, and will attend those depositions
noticed or subpoenaed in the Class Case as they deem appropriate, provided, however, that: (i)
Plaintiffs’ failure to attend any such deposition for any reason whatsoever will not be a valid
basis to seek their own deposition of the witness deposed by plaintiffs in the Class Case (and
Piaintiffs waive the right to notice or subpoena the deposition testimony of witnesses deposed in
the Class Case); (ii) Plaintiffs shall collectively be entitled to notice depositions of three
witnesses in addition to those noticed by plaintiffs in the Class Case, and they shall not be
entitled to notice any other depositions, absent good cause shown; (iii) Defendants shall
collectively be entitled to notice depositions of` 20 fact witnesses in the above~captioned actions,
but absent good cause shown, shall be limited (absent Plaintiffs’ consent or good cause shown)
to a maximum of five deponents who are current or former employees, representatives, or agents
of Canyon Plaintiff`s and a maximum of five deponents who are current or former employees,
representatives, or agents of Kearny Plaintiffs;1 and (iv) the Parties reserve the right to depose all
witnesses who will be called at trial other than (A) witnesses who have already been deposed or
(B) witnesses who were not deposed but who either are individual Defendants or were disclosed
in the Class Case pursuant to F ederal Rule of Civil Procedure 26(a)(l); and (v) Defendants agree

not to object to non-duplicative examination by Plaintiffs’ counsel at a deposition noticed or

 

l The depositions referenced in paragraphs m(ii) and m(iii) shall be completed by April 30, 2019.

 

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 10 of 11
Case 1:16-rnd-02742~PKC Document 482 Filed 10/02!18 Page 10 of 11

subpoenaed by plaintiffs in the Class Case on the basis that plaintiffs in the Class Case have also
conducted an examination; and

(n) Plaintiffs agree that they will not use any discovery they obtain to oppose
the Underwriter Defendants’ currently contemplated motion to dismiss the Arnended
Complaints, provided that following the Couit’s ruling on such motion, each party reserves all

rights to seek leave to amend or oppose any such request for leave to amend and/or amendment

 

DATED: Octobcl' 2, 2018
Stipulated and agreed to by:

QUINN EMANUEL URQUHART & SHEARMAN & STERLING LLP
SULLIVAN, LLP

 

/s/ Adam S. Hakki

/s/ Andrew J. Rossman Adam S. Hal<ki

Andrew l. Rossman 599 Lexington Avenue

51 l\/ladison Avenue New York, NY 10022
New York, NY 10010 Telephone: (212) 848-4000
Tel: (212) 849-2000 Fax: (212) 849-7179

Fax: (2l2) 849-7100
Cotmselfoi' Underwrirei' Defendants
Counselfor Keai'ny Plaintyj€rfor claims
against all Defendants except Morgan Sranley
& Co., LLC

/s/ Chadjohnson
Chad Johnson

51 Madison Avenue
New York, NY 10010
Tel: (212) 849-7000
Fax: (212) 849»7100

Cotmselfor Canyon Pfaintijjfrfor claims
against all Defendants except Morgan Staniey
& Co., LLC

Case 1:16-cV-09566-PKC Document 54 Filed 10/05/18 Page 11 of 11
Case 1:16~md-02742-PKC Docurnent 482 Pi|ed 10102/18 Page 11 of 11

LAW OFFICE OF FRANK J.
BROCCOL0

/s/ Frankj. Broccolo

Frank J. Broccolo

7083 Hollywood Boulevard
Los Angele, CA 90028

'l`el: (310) 373-3305

Cotmselfor Plaintljfr

so YDEEF)

This g day of

  

 

§__. P iedrnr`oasa;l
/ Unitcd States District Judge

SIDLEY AUSTIN LLP

/s/ Sech B. Bron

Sara B. Brody

555 California Street, Suite 2000
San Francisco, CA 94104
'l`elephone: (415) 772~7400

Fax: (415) 772-7400

Cozmselfor Defendants Airrom’o Alvarez,
Ahmad Chatila, Clayion Dciiey, Jr.,
Emmanuel Hermmdez, Georgarme Pi'ocror,
Sreven Tesoriere, Mnrlin Truong, James B.
Wil[iams, Brian Wuebbeis and Raria'y Zwirir

WILMER CUTLER PICKERING HALE
AND DORR LLP

MJLM

Timothy Perla

60 State Street

Boston, MA 02l09
Telephone: (61'7) 526~6000
Fax: (617) 526-5000

Cou.nselfor lndividual Defendanr Perer
Blackmore

 

